DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
- 	“wherein the second tool unit has an attaching part to be attached to the second attaching position of the turret surface” (noting that the claim recites a part for performing the function of attaching the second tool unit to the second attaching position of the turret surface, but recites no additional structure to perform the function of attaching the second tool unit to the second attaching position of the turret surface) in claim 1;	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 is objected to because of the following informalities:  On line 21 of the claim, “shorther” should be changed to “shorter”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, 6, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 25-26 of claim 1 state, “a tool holding part arranged on one side of the attaching part that is a side apart from the turret surface.”  This limitation is viewed to be vague and indefinite, as it is unclear as to where the tool holding part is arranged on the attaching part with respect to the turret surface.  Does this limitation mean, for example, that the tool holding part is arranged on a side of the attaching part that is separated from the turret surface?  
Line 30 of claim 1 states, “the tool holding part has a concave for receiving a shank of a tool.”  This limitation is viewed to be vague and indefinite, as it is unclear as to what exactly is meant by the tool holding part having “a concave.”  Is this to say that the tool holding part has an opening or a recess for receiving a shank of a tool?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, and 11, as best understood in view of the rejection(s) thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 103 as being unpatentable over Foll et al. (U.S. Patent No. 3,846,880 A) in view of Heisner (U.S. Patent No. 4,228,705 A).  
Please note that Foll et al. was previously cited on the PTO-892 mailed on 7/8/2021.
Claim 1:  Figure 1 of Foll et al. shows a lathe comprising a headstock (22) for a spindle having a chuck (24).  During operation, the spindle rotates the workpiece (41) on a horizontal spindle axis [column 3, lines 43-48].  The lathe further comprises a turret (28) with eight turret surfaces, one of which can be seen below in annotated Figure 2 of Foll et al.

    PNG
    media_image1.png
    505
    916
    media_image1.png
    Greyscale

not staggered like the sockets (44) shown in Figure 3.  Rather, the first attaching position (44) and the second attaching position (44) of the turret (28) are disposed adjacent to each other in a “tool unit attaching direction.”  
Next, it is noted that the tool attaching direction and a spindle axis direction can be seen on the preceding page in annotated Figure 2 of Foll et al.  Noting this, the tool attaching direction extends such that it is perpendicular to the spindle axis direction extending along the spindle axis.  As can also be seen above in annotated Figure 2, a first tool unit (30) and a second tool unit (30) are attached to the turret surface.  More specifically, the first tool unit (30) is removably attached to the first attaching position (44) whereas the second tool unit (30) is removably attached to the second attaching position (44).  Please note that disclosure is provided by Foll et al. on sockets/ attaching portions (44) being left empty upon tool unit (30) removal [column 5, lines 35-52].   
Next, with respect to Foll et al., it is advised that the shaft of the turret (28) is mounted in a bearing (34) which is mounted on top of an upper carriage (36).  In addition to being indexable about its own axis, the turret (28) is movable axially of the spindle in response to movement of the upper carriage (36) relative a lower carriage (40), and radially of the spindle in response to movement of the lower carriage (40) along guide ways (42).  This enables the operator to place each of the tool units (30), including the first tool unit (30) and the second tool unit (30), into at 
Next, as can be seen in annotated Figure 2 (please see below), the second tool unit is disposed in what is referred to by Foll et al. as the outer row.  Noting this, when one of the tools of the inner row, e.g. the tool (32a) of the first tool unit (30), is caused to move into material removing engagement with the workpiece (41), the tools of the outer row, e.g. the tool (32b) of the second tool unit (30), are out of the way and permit unimpeded internal treatment of the workpiece (41) [column 4, lines 16-20].  

    PNG
    media_image1.png
    505
    916
    media_image1.png
    Greyscale


Next, it is noted that the each of the tool units (30), including the first tool unit (30) and the second tool unit (30), may be considered to be a “rotary tool unit.”  This is because each of said tool units (30) is attached to the turret (28), which can be indexed/rotated.  When the turret (28) is set in rotation, each of the tool units (30) attached thereto also rotates.  Since in at least this way each of the tool units (30) incurs rotation, each tool unit (30) (including the first tool unit (30), which is attached to the first attaching position (44), and the second tool unit (30), which is attached to the second attaching position (44)) may be considered to comprise “a rotary tool unit.”  In this instance, the first tool unit (30) is considered to comprise a rotary tool unit (30).  Thus, “the rotary tool unit [30] is attached to the first attaching position [44].”



    PNG
    media_image2.png
    782
    959
    media_image2.png
    Greyscale


	Next, it is noted that lines 24-26 of claim 1 state, “wherein the second tool unit has an attaching part to be attached to the second attaching position of the turret surface.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  “An attaching part” is therefore presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Please note that disclosure is provided on “the attaching part 110 has screw receiving holes 136 for screws SC1 to be inserted from the recesses 131 and 132” [Applicant’s specification, paragraph 0052].
With respect to Foll et al., the second tool unit (30) is attached by its male portion to the second attaching portion (44) of the turret surface [column 3, line 65 – column 4, line 5].  Thus, the male portion of the second tool unit (30) constitutes an equivalent of the “attaching part.”  This is because the male portion carries out the function specified in lines 24-26 of the claim, said function being attaching the second tool unit to the second attaching position of the turret surface.  Furthermore, the male portion of the second tool unit (30) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the male portion performs the identical function (attaching the second tool unit to the second attaching position of the turret surface), and produces substantially the same results as the corresponding “attaching part (110)” of Applicant.  
With respect to Foll et al., in addition to the attaching part, the second tool unit (30) further has a tool holding part to which the turning tool (32b) is connected.  Examiner notes that the tool holding part is the rectangular shaped body of the second tool unit (30) that is seated upon the turret surface.  Examiner notes that the face of the tool holding part to which the turning tool (32b) is connected is “arranged on one side of the attaching part that is a side apart from the turret surface.”  
Foll et al. though, does not disclose, “wherein the tool holding part is shorter than the attaching part in length in the spindle axis direction when the second tool unit is in a position working on the workpiece; and wherein the tool holding part has a concave for receiving a shank of a tool, the concave is formed at only one end surface among two end surfaces of the tool holding part opposing each other.”  
Heisner though, shows in Figures 1-4 an embodiment of a second tool unit (20) having a tool holding part (24) having a concave (26) that is capable of performing the claimed intended use of “receiving a shank of a tool.”  For example, when a tool having a shank is provided, the shank can be placed in the concave (26) and be secured therein by a screw clamp (32) of the second tool unit (20).  As can best be seen in Figure 2 of Heisner, the concave (26) is received at only one end surface (an upper end surface) among two end surfaces (the upper end surface and a lower end surface) of the tool holding part (24) opposing each other.  Figure 2 of Heisner shows a tool (28, 30) having a shank (28) that is received within the concave (26).  (Note that the 
	Next, Examiner reiterates that lines 24-26 of claim 1 state, “wherein the second tool unit has an attaching part to be attached to the second attaching position of the turret surface.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  “An attaching part” is therefore presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Please note that disclosure is provided on “the attaching part 110 has screw receiving holes 136 for screws SC1 to be inserted from the recesses 131 and 132” [Applicant’s specification, paragraph 0052].
With respect to Heisner, the second tool unit (20) has a cylindrical extension (50) and a disc (70) that are connected to one another via a draw bolt (56).  Together, these three elements, the cylindrical extension (50), disc (70), and draw bolt (56), provide for the second tool unit (20) to be in a cylindrical bore/attaching position (90) (please see Figures 1 and 4) of a surface (40), for example, of a turret [column 1, lines 5-6].  As such, the combination of the cylindrical extension (50), disc (70), and draw bolt (56) constitutes an equivalent of the “attaching part.”  This is because the combination of the cylindrical extension (50), disc (70), and draw bolt (56) carries out the function specified in lines 24-26 of the claim, said function being attaching the second tool unit to the second attaching position of the turret surface.  Furthermore, the combination of the cylindrical extension (50), disc (70), and draw bolt (56) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the combination of the cylindrical extension (50), disc (70), and draw bolt (56) performs the identical function (attaching the second tool unit to the second attaching position of the turret surface), and 
Noting the above, it can be seen in Figures 1, 2, and 4 that the second tool unit (20) is attached to the cylindrical bore/attaching position (90) of the surface (40) of a turret, for example, by its attaching part (50, 56, 70).  Please be advised that the tool holding part (24) is arranged on one side of the attaching part (50, 56, 70) (the left side of the attaching part (50, 56, 70) adjacent the head of the draw bolt (56) from the perspective of Figure 4 of Heisner), which is a side apart from the surface (40) of the turret.  Please note that the left side of said attaching part (50, 56, 70) is “a side apart” in that it is apart/separated from the surface (40).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the second tool unit (20) of Heisner for the second tool unit (30) Foll et al. as this is substitution of one known tool unit mounted to an attaching portion of a turret surface for machining for another, in order to obtain the predictable result of the second tool unit (20) of Heisner being mounted to the second attaching position (44) of Foll et al. for machining the workpiece (41) that is supported by the chuck (24) of the spindle.  Thus, in making this substitution, the second tool unit (20) of Heisner will be attached to the second attaching position (44) of the turret surface of Foll et al. that the second tool unit (30) of Foll et al. previously occupied.  Thus, the tool holding part (24) of the second tool unit (20) of Heisner is arranged on the one side of the attaching part (50, 56, 70) that is a side apart from the turret surface of Foll et al.  


    PNG
    media_image1.png
    505
    916
    media_image1.png
    Greyscale

	Noting again that the second tool unit’s (20) longitudinal axis extends parallel to the spindle axis direction, it can be seen in Figures 1 and 4 of Heisner that the tool holding part (24) is shorter than the attaching part (50, 56, 70) in length in the spindle axis direction.  Please note that this holds true regardless of whether the second tool unit (20) is or isn’t in a position working on the workpiece (41) that is supported by the chuck (24) of the spindle.

Claim 5:  The second tool unit (20) of the modified lathe comprises a tool (28, 30) that is capable of being used as a turning tool for machining.  As such, the second tool unit (20) may be considered to be a “turning tool unit [20] having a turning tool [28, 30].”

Claim 9:  As can be seen in Figures 1 and 2 of Heisner, the second tool unit (20) has a rib (22).  The rib (22) extends from the cylindrical extension (50) of the attaching part (50, 56, 70) to the tool holding part (24).  In doing so, a bottom portion of the rib (22) (from the perspective of Figure 2 of Heisner) extends from the attaching part’s (50, 56, 70) cylindrical extension (50) to the tool holding part (24) at the other end surface among the two end surfaces of the tool holding part (24) opposing each other.  Note that said “other end surface” is the lower end surface of the tool holding part (24) from the perspective of Figure 2 of Heisner.  The lower end surface of the tool holding part (24) is disposed opposite the upper end surface of the tool holding part (24) on which the concave (26) is formed.  

Claim 11:  As can be seen in Figures 1 and 2 of Heisner, the second tool unit (20) has a rib (22).  The rib (22) extends from the cylindrical extension (50) of the attaching part (50, 56, 70) to the tool holding part (24).  In doing so, a bottom portion of the rib (22) (from the perspective of Figure 2 of Heisner) extends from the attaching part’s (50, 56, 70) cylindrical extension (50) to the tool holding part (24) at the other end surface among the two end surfaces of the tool holding part (24) opposing each other.  Note that said “other end surface” is the lower end surface of the tool holding part (24) from the perspective of Figure 2 of Heisner.  The lower end surface of the tool holding part (24) is disposed opposite the upper end surface of the tool holding part (24) on which the concave (26) is formed.  

Claims 2, 6, 10, and 12, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 103 as being unpatentable over Foll et al. (U.S. Patent No. 3,846,880 A) in view of Heisner (U.S. Patent No. 4,228,705 A), and further in view of Walz et al. (U.S. Patent No. 9,421,616 B2).
Please note that Walz et al. was previously cited on the PTO-892 mailed on 7/8/2021.
Claim 2:  Foll et al. does not provide disclosure on “a back spindle” that is opposite to the (first/front) spindle “in the spindle axis direction.”  
	Figures 8-9 of Walz et al. though, show an embodiment of a lathe in which front (21) and back spindles (22) are opposed to each other in a spindle axis direction.  By having a lathe in which front (21) and back spindles (22) receive respective workpieces (W1, W2), the tools (T) of the turret (62) can machine two workpieces (W1, W2) simultaneously [column 13, lines 3-12].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the lathe of Foll et al. with the back spindle (22) of Walz et al., so as to increase production by enabling the tools of the turret (28) to machine two workpieces simultaneously.  In making this modification, it is noted that the back spindle (22) will be integrated into the lathe of Foll et al. so as to be disposed opposite the (first/front) spindle in the spindle axis direction.  
Please be advised that in the modified lathe, the second tool unit (20) is inserted into the second attaching position (44) in a first orientation.  In the first orientation, the machining point of the second tool unit’s (20) tool (28, 30) is at a distance when working on the workpiece (41) (with respect to the spindle axis direction) that is shorter than a distance in the spindle axis direction from the first/front spindle to the rotational center of the first/rotary tool unit (30) across the turret surface.  This will now be explained.  
Please note that second tool unit (20) of Heisner assumes the position previously occupied by the second tool unit (30) of Foll et al.  This is noted, because in a third annotated version of Figure 2 of Foll et al., which is provided on the next page, it can be seen that with respect to the spindle axis direction, the machining point of the old second tool unit (30) was located closer to the chuck (24) of the spindle as is the rotation center of the first/rotary tool unit (30) across the 

    PNG
    media_image3.png
    827
    959
    media_image3.png
    Greyscale

Claim 6:  The second tool unit (20) of the modified lathe comprises a tool (28, 30) that is capable of being used as a turning tool for machining.  As such, the second tool unit (20) may be considered to be a “turning tool unit [20] having a turning tool [28, 30].”

Claim 10:  As can be seen in Figures 1 and 2 of Heisner, the second tool unit (20) has a rib (22).  The rib (22) extends from the cylindrical extension (50) of the attaching part (50, 56, 70) to the tool holding part (24).  In doing so, a bottom portion of the rib (22) (from the perspective of Figure 2 of Heisner) extends from the attaching part’s (50, 56, 70) cylindrical extension (50) to the tool holding part (24) at the other end surface among the two end surfaces of the tool holding 

Claim 12:  As can be seen in Figures 1 and 2 of Heisner, the second tool unit (20) has a rib (22).  The rib (22) extends from the cylindrical extension (50) of the attaching part (50, 56, 70) to the tool holding part (24).  In doing so, a bottom portion of the rib (22) (from the perspective of Figure 2 of Heisner) extends from the attaching part’s (50, 56, 70) cylindrical extension (50) to the tool holding part (24) at the other end surface among the two end surfaces of the tool holding part (24) opposing each other.  Note that said “other end surface” is the lower end surface of the tool holding part (24) from the perspective of Figure 2 of Heisner.  The lower end surface of the tool holding part (24) is disposed opposite the upper end surface of the tool holding part (24) on which the concave (26) is formed.  

Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered.
With respect to Claim Interpretation, Applicant argues the following:
Claim limitations, “driving unit” of claim 1, “an attaching part” and “an tool holding part” of claims 3 and 4 were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 1 is amended to substitute “driving unit” with the structural language
“driver” and to recite structures of the “attaching part” and the “tool holding part”.

Based on the above, Applicant respectfully requests withdrawal of the interpretations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicant’s arguments concerning Claim Interpretation have been considered, and two of the three arguments are persuasive.  Examiner agrees with Applicant that “tool holding part” no longer invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  This is because the tool holding part is set forth in amended claim 1 as comprising “a concave for receiving a shank of a tool.”  Examiner also agrees with Applicant that in amending “tool unit switching driving unit” to “tool unit switching driver” that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is no longer invoked.
With respect to “attaching part” though, it is still being interpreted as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  This is because with respect to attaching part, Applicant has not set forth in claim 1 sufficient structure to perform the claimed function of attaching the second tool unit to the second attaching position of the turret surface.  Rather, in claim 1, Applicant recites a part for performing the function of attaching the second tool unit to the second attaching position of the turret surface, but recites no additional structure to perform the function of attaching the second tool unit to the second attaching position of the turret surface.  
With respect to Applicant’s arguments concerning claim 1
With respect to Applicant’s arguments concerning new claims 9-12 and the prior art, Examiner agrees with Applicant that Foll et al./Walz do not teach the limitations of claims 9-12 corresponding to “the second tool unit has a rib extending from the attaching part to the tool holding part at the other end surface among the two end surfaces of the tool holding part opposing each other.”  Noting this, Examiner applied to new art (Heisner - U.S. Patent No. 4,228,705 A) as a modifying reference to Foll et al. that reads on these features.  Based on the foregoing, Applicant’s arguments concerning these features and Foll et al./Walz are moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722          


/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722